DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12, 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maynard et al. (Maynard) (US 2017/0332120 A1) (of record) in view of Logan (US 2015/0082338 A1) (of record) and Allen et al. (Allen) (US 2014/0255004 A1).
As to claim 2, Maynard discloses a method comprising:
accessing a plurality of content tags received from a plurality of media content receivers (feedback from video playback devices; paragraph 61-62), at least one of the plurality of content tags identifying a media content item (feedback indicating command 
generating, by one or more hardware processors, content popularity data for the media content item by processing at least the indication of popularity and the indication that the at least one user viewed the media content item from the starting location to the ending location (aggregated viewing information used to determine popularity of each section of the media content; Fig. 3, paragraph 74-93), playback of the media content item being automatically modified (paragraph 121-125);
storing the content popularity data in a content popularity database (Fig. 4, paragraph 100); and
transmitting the media content item and the content popularity data to a further media content receiver (paragraph 102), the further media content receiver configured to automatically modify the playback of the media content item (paragraph 121-125).
While Maynard discloses indirectly generating content popularity data based upon the content tags, he fails to specifically disclose wherein at least one of the plurality of content tags providing an indication of popularity of the media content item and automatically modifying the playback based on a comparison of the content popularity data to user preference data.
In an analogous art, Logan discloses a media distribution system (Fig. 1) which will receive a plurality of content tags received from a plurality of media content 30receivers (user metadata regarding viewing of the program segments, such as 
Additionally, in an analogous art, Allen discloses a media distribution system (Fig. 1) wherein segments of a content item are scored based upon a history of other users watching or skipping the content (“popularity” data indicating whether the scene is boring and skipped or viewed; paragraph 5, 19-20) and wherein a user device will automatically modify playback of the content based on a comparison of the score to user preference data (content is automatically played or skipped based upon a comparison of a score of the content vs. a user profile preference; Fig. 3, paragraph 26) so as to proactively skip content based upon the user’s specific display preferences (paragraph 12, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard’s system to include wherein at least one of the plurality of content tags providing an indication of popularity of the media content item, as taught in combination with Logan, for the typical benefit of enabling users to directly express their opinion on the merit of a content segment.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard and Logan’s system to include automatically modifying the playback based on a comparison of the content 

As to claim 10, Maynard discloses a system (Fig. 1) comprising:
one or more hardware processors (see Fig. 8, paragraph 130-137); and
a storage device storing instructions (see Fig. 8, paragraph 130-137) that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
accessing a plurality of content tags received from a plurality of media content receivers (feedback from video playback devices; paragraph 61-62), at least one of the plurality of content tags identifying a media content item (feedback indicating command timing information within a particular content; paragraph 9, 34, 61-65), and at least one of the plurality of content tags providing an indication that at least one user viewed the media content item from a starting location to an ending location (timing information indicating starting and ending viewing locations; Fig. 2, paragraph 61-66);
generating, by one or more hardware processors, content popularity data for the media content item by processing at least the indication of popularity and the indication that the at least one user viewed the media content item from the starting location to the ending location (aggregated viewing information used to determine popularity of each section of the media content; Fig. 3, paragraph 74-93), playback of the media content item being automatically modified (paragraph 121-125);

transmitting the media content item and the content popularity data to a further media content receiver (paragraph 102), the further media content receiver configured to automatically modify the playback of the media content item (paragraph 121-125).
While Maynard discloses indirectly generating content popularity data based upon the content tags, he fails to specifically disclose wherein at least one of the plurality of content tags providing an indication of popularity of the media content item and automatically modifying the playback based on a comparison of the content popularity data to user preference data.
In an analogous art, Logan discloses a media distribution system (Fig. 1) which will receive a plurality of content tags received from a plurality of media content 30receivers (user metadata regarding viewing of the program segments, such as commands used during playback; paragraph 34, 74-79, 107, 234, 242, 246) wherein at least one of the plurality of content tags providing an indication of popularity of the media content item (paragraph 34, 79, 92, 118-120, 211-212) so as to generate content popularity data for the media content item (aggregating ratings for a program segment from plural viewers; paragraph 101, 118) so as to enable users to directly express their opinion on the merit of a content segment (paragraph 34, 211).
Additionally, in an analogous art, Allen discloses a media distribution system (Fig. 1) wherein segments of a content item are scored based upon a history of other users watching or skipping the content (“popularity” data indicating whether the scene is boring and skipped or viewed; paragraph 5, 19-20) and wherein a user device will 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard’s system to include wherein at least one of the plurality of content tags providing an indication of popularity of the media content item, as taught in combination with Logan, for the typical benefit of enabling users to directly express their opinion on the merit of a content segment.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard and Logan’s system to include automatically modifying the playback based on a comparison of the content popularity data to user preference data, as taught in combination with Allen, for the typical benefit of proactively skip content based upon the user’s specific display preferences.

As to claim 17, Maynard discloses a non-transitory machine storage medium storing instructions (see Fig. 8, paragraph 130-137) that when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising:
accessing a plurality of content tags received from a plurality of media content receivers (feedback from video playback devices; paragraph 61-62), at least one of the 
generating, by one or more hardware processors, content popularity data for the media content item by processing at least the indication of popularity and the indication that the at least one user viewed the media content item from the starting location to the ending location (aggregated viewing information used to determine popularity of each section of the media content; Fig. 3, paragraph 74-93), playback of the media content item being automatically modified (paragraph 121-125);
storing the content popularity data in a content popularity database (Fig. 4, paragraph 100); and
transmitting the media content item and the content popularity data to a further media content receiver (paragraph 102), the further media content receiver configured to automatically modify the playback of the media content item (paragraph 121-125).
While Maynard discloses indirectly generating content popularity data based upon the content tags, he fails to specifically disclose wherein at least one of the plurality of content tags providing an indication of popularity of the media content item and automatically modifying the playback based on a comparison of the content popularity data to user preference data.
In an analogous art, Logan discloses a media distribution system (Fig. 1) which will receive a plurality of content tags received from a plurality of media content 
Additionally, in an analogous art, Allen discloses a media distribution system (Fig. 1) wherein segments of a content item are scored based upon a history of other users watching or skipping the content (“popularity” data indicating whether the scene is boring and skipped or viewed; paragraph 5, 19-20) and wherein a user device will automatically modify playback of the content based on a comparison of the score to user preference data (content is automatically played or skipped based upon a comparison of a score of the content vs. a user profile preference; Fig. 3, paragraph 26) so as to proactively skip content based upon the user’s specific display preferences (paragraph 12, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard’s system to include wherein at least one of the plurality of content tags providing an indication of popularity of the media content item, as taught in combination with Logan, for the typical benefit of enabling users to directly express their opinion on the merit of a content segment.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard and Logan’s system 

	As to claim 3, 11, 18, Maynard, Logan and Allen disclose wherein the generating the content popularity data comprises determining a popularity of the media content item based on a number of content tags associated with the media content item (see Maynard at paragraph 10, 77-81, 93, 151, 155-156).

As to claim 4, 12, 19, Maynard, Logan and Allen disclose accessing the stored content popularity data from the content popularity database (see Logan at paragraph 119); and transmitting the content popularity data to one or more media stakeholders (content creator, such as a recording studio, receiving the ratings information to identify demographics and interest in the content; see Logan at paragraph 119).

As to claim 5, Maynard, Logan and Allen disclose wherein the content popularity data comprises rating information indicating a relative or absolute popularity of the media content item (see Logan at paragraph 34, 79, 92, 118-120, 211-212).

As to claim 6, Maynard, Logan and Allen disclose wherein the rating information comprises a numerical format based on viewer ratings (see Maynard at paragraph 114-115).

As to claim 7, 15, 20, Maynard, Logan and Allen disclose wherein: at least one of the plurality of content tags indicates a starting and ending location of one or more identified portions of the media content item to be skipped (see Maynard paragraph 24-25, 70-73, 146 and Logan at paragraph 78, 107); and the content popularity data indicates a lack of popularity for the one or more identified portions of the media content item (see Maynard at paragraph 75, 77 and Logan at paragraph 234).

As to claim 8, 16, 21, Maynard, Logan and Allen disclose wherein the indication of popularity comprises rating information indicating a viewer rating of the media content item (explicit user ratings; see Logan at paragraph 34, 79, 92, 118-120, 211-212) and the content popularity data is based on the viewer rating (see Logan at paragraph 101, 118).

As to claim 9, Maynard, Logan and Allen disclose wherein the accessing the plurality of content tags comprises: pulling stored content tags from each of a plurality of media content receivers (see Maynard at paragraph 61-64, 67, 77-81, 87 and Logan at paragraph 105-115); and storing the content tags in a content tag database (see Maynard at paragraph 61-64, 67, 77-81 and Logan at paragraph 105-115).

As to claim 22, Maynard, Logan and Allen disclose wherein the user preference data indicates how low the content popularity data for a portion of the media content item is 

As to claim 23, Maynard, Logan and Allen disclose wherein the user preference data indicates how high the content popularity data for a portion of the media content item is before the portion is replayed or highlighted (high scores are used to perform playback commands, including to replay popular content, see Maynard at paragraph 8, 93, and Allen at paragraph 26, as scores above the threshold are viewed).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424